REASONS FOR ALLOWANCE
Claims 1-3, 5, 7-12 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The limitations that are the basis for the allowance appear in claim 1, a block copolymer composition comprising a block copolymer B formed by introducing a functional group capable of forming a non-covalent bond into a block copolymer A including at least one aromatic vinyl polymer block and at least one conjugated diene block wherein the functional group comprises an ionic group which is formed by a reaction of a carboxyl group formed from the reaction of an  acid anhydride with the block copolymer A with a  second base, with a third base where the second base is selected from the group consisting of ammonia and an amine compound and the third base is selected from the group consisting of an alkali metal containing compound and an alkali earth metal containing compound.
Claims 2-3, 5, 7-12 depend from claim 1 and therefore contain the limitations of claim 1.

The present claims are allowable over the closest prior art, namely Xie, Journal of Applied Polymer Science, Vol. 97, 1248–1253 (2005), Kalopissis (US 3,484,417), Shiraki (US 4,628,072), Gorman (US 5,073,600) and Chamberlain (US 5,206,300).
The indefinite rejection presented in the previous Office Action is withdrawn in view of the amendments made.
Xie teaches an ionomer of maleated SBS (pg. 1249) where SBS is a triblock copolymer of styrene and butadiene (pg. 1248). Xie teaches SBS was reacted with MAH (maleic anhydride) followed by neutralization with NaOH (pg. 1249) which results in a sodium ionium of maleated SBS (pg. 1249) which contains an ionic carboxylate group.
Xie fails to teach a block copolymer that has a functional group formed by a reaction of an acid anhydride with a second base, where the second base is ammonia or an amine compound.
Kalopissis teaches polymer formed by the reaction of maleic anhydride copolymers and aminothiols where an acid anhydride is reacted with an amine compound to form a carboxyl group. Kalopissis fails to teach that the copolymer is an aromatic vinyl polymer block and at least one conjugated diene polymer block copolymer. Rather, the copolymers of Kalopissis fail to have any conjugated diene block.
Shiraki teaches a modified block copolymer where a block copolymer contains a carboxylic group (abstract) and provides examples where styrene/butadiene block copolymers are hydrogenated or not hydrogenated, then reacted with maleic anhydride and a peroxide to graft the maleic anhydride to the backbone (col. 19-20). Shiraki teaches the copolymers were ionically crosslinked with a base (Table 4). Shiraki falls outside the scope of the instant claims because Shiraki fails to teach the reaction with ammonia or an amine.
Gorman teaches functionalizing a base polymer by grafting an unsaturated carboxylic acid where the base polymer includes isoprene/styrene block copolymers (abstract, col. 13). After grafting, the polymer is reacted with an amine (abstract). Gorman falls outside the scope of the instant invention because Gorman fails to teach an ionic group derived from reaction with a third base including an alkali metal- or alkali earth metal-containing compound.
Chamberlain teaches block copolymers of styrene/butadiene which is first carboxylated and then reacted with ammonia. Chamberlain falls outside the scope of the instant claims because Chamberlain fails to teach a copolymer having a functional group derived from the reaction with an acid anhydride. Rather, Chamberlain teaches reaction of styrene monomeric units with carbon dioxide gives carboxyl group. Additionally, Chamberlain fails to teach an ionic group derived from reaction with a third base including an alkali metal- or alkali earth metal-containing compound.

Because the limitations of claim 1 is not found in the prior art, it is clear that the rejections of record are untenable and thus the present claims are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764